years to life in prison as stipulated by the parties in the plea agreement,
                  and a judgment of conviction was filed on June 4, 2010. Appellant filed a
                  direct appeal from that judgment of conviction.
                              On direct appeal, this court concluded that the district court
                  had abused its discretion in denying appellant's motion to substitute
                  counsel; thus, this court remanded the matter for the district court to
                  conduct further proceedings.    See Jordan, Jr. v. State, Docket No. 56181
                  (Order of Remand, March 17, 2011). On remand, the district court
                  appointed new counsel, who filed a motion to withdraw the guilty plea.
                  Alter conducting an evidentiary hearing, the district court entered an
                  order denying the motion to withdraw the guilty plea. Appellant's appeal
                  from the order was dismissed. See Jordan, Jr. v. State, Docket No. 59453
                  (Order Dismissing Appeal, January 12, 2012). The district court did not
                  enter a new judgment of conviction.
                              We conclude that the post-conviction petition was filed
                  prematurely, as there is no valid judgment of conviction in this case. The
                  effect of the Order of Remand on direct appeal was to vacate the original
                  judgment of conviction and place appellant back in a position where he
                  could file a presentence motion to withdraw his guilty plea. Because this
                  court vacated the sentence in the original judgment of conviction and no
                  independent appeal lies from the denial of a presentence motion to
                  withdraw a guilty plea, the district court should have entered a new
                  judgment of conviction after denying appellant's motion to withdraw a
                  guilty plea. Therefore, we vacate the order denying the post-conviction
                  petition for a writ of habeas corpus and we direct the district court to enter



SUPREME COURT
        OF
     NEVADA
                                                        2
(01 1947A    me
                a new judgment of conviction in this case, which will start anew the time
                for filing an appeal from the judgment of conviction. Accordingly, we
                              ORDER the judgment of the district court REVERSED AND
                REMAND this matter to the district court for proceedings consistent with
                this order.


                                                         Ao„esasan                J.
                                                   Hardesty



                                                   Douglas




                cc: Hon. Douglas Smith, District Judge
                     Michael H. Schwarz
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A